Citation Nr: 1549165	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  14-18 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating greater than 10 percent for scars associated with peptic ulcer disease and residuals from gallbladder removal.

2.  Entitlement to a disability rating greater than 10 percent for peptic ulcer disease and residuals from gallbladder removal.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from September 1972 to September 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida, that continued a 10 percent disability rating for the service-connected peptic ulcer disease and residuals from gallbladder removal, and awarded a separate noncompensable disability rating for scars associated thereto.

During the pendency of this appeal, by rating action dated in March 2014, the RO determined that the Veteran's scars associated with peptic ulcer disease and residuals from gallbladder removal warranted an initial 10 percent disability rating, effective as of October 25, 2010, the date of the Veteran's claim.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran has not withdrawn the appeal as to the issue of a disability rating greater than assigned, therefore, the issue remains in appellate status.

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  


FINDINGS OF FACT

1.  The Veteran has a linear anterior trunk scar measuring 1.0 centimeter in length by 0.1 centimeters in width (0.1 square centimeters) that is stable, nontender, intact, and barely visible. 

2.  The Veteran has a superficial non-linear anterior trunk scar measuring 1.2 centimeters in length by 0.75 centimeters in width (0.9 square centimeters) that is slightly depressed, tender to touch, intact, and not erythematous or keloid.

3.  Resolving all doubt in the Veteran's favor, peptic ulcer disease is characteristic of moderate continuous manifestations; the residuals of gallbladder removal are nonsymptomatic. 


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating greater than 10 percent for scars associated with peptic ulcer disease and residuals from gallbladder removal are not met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2015).

2.  The criteria for a 20 percent disability rating for peptic ulcer disease and residuals from gallbladder removal are met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Codes 7301-7318 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letter dated in November 2010 the Veteran was notified of the evidence not of record that was necessary to substantiate his claims.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Concerning the claim for an increased initial disability rating for scars, this is an appeal arising from a grant of service connection in the December 2010 rating decision; and as the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify the Veteran in this case has been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nevertheless, in the above mentioned letters and other correspondence provided by the RO, the Veteran was notified of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. 

For the remaining increased-compensation claim, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice  regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009); Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007).
In this case, the Veteran was provided pertinent information in the above mentioned 
letters and other correspondence provided by the RO.  Specifically, VA informed the Veteran of the necessity of providing, on his own or by VA, medical or lay evidence demonstrating a worsening or increase in severity of the respective disability, and the effect that the worsening has on his employment and daily life.  The Veteran was informed that should an increase in disability be found, a disability rating would be determined by applying the relevant diagnostic codes; and examples of pertinent medical and lay evidence that he could submit relevant to establishing entitlement to increased compensation.  The Veteran was also provided notice of the applicable relevant diagnostic code provisions.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Increased Disability Ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2015); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Veteran is appealing the initial assignment of a disability rating, as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2015).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2015).

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2015) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

Scars

The Veteran asserts that the symptoms related to his scars associated with peptic ulcer disease and gallbladder removal are more disabling than reflected by the currently assigned 10 percent disability rating.  

The Veteran's service-connected scars associated with peptic ulcer disease and residuals from gallbladder removal been rated as 10 percent disabling under Diagnostic Code 7804, which addresses painful scars not of the head, face, or neck, that are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804.  Under this diagnostic code provision, a 10 percent disability rating is warranted for one or two scars that are unstable or painful.  A 20 percent disability rating is assigned for three or four scars that are unstable or painful.  A 30 percent disability rating is assigned for five or more scars that are unstable or painful.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note (1) (2015).  If one or more scars are both unstable and painful, 10 percent is to be added to the evaluation that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note (2) (2015).  

A VA examination report dated in May 2012 shows that the Veteran was said to have a cholecystectomy scar, that was not painful and/or unstable, nor was the total affected area greater than 39 square centimeters (six square inches).

In correspondence dated in December 2013, the Veteran asserted that his scars were both painful and unstable.

A VA examination report dated in March 2014 shows that the Veteran had a history 
of a laparoscopic cholecystectomy in August 1993.  He described pain and tenderness over the site of a Jackson-Pratt (JP) drain tube scar which was aggravated by coughing, sudden movements or lifting.  Physical examination revealed a linear anterior trunk scar measuring 1.0 centimeter in length by 0.1 centimeters in width (0.1 square centimeters) that is stable, nontender, intact, and barely visible.  There was also a superficial non-linear anterior trunk scar measuring 1.2 centimeters in length by 0.75 centimeters in width (0.9 square centimeters) that is slightly depressed, tender to touch, intact, and not erythematous or keloid.  The scars did not result in frequent loss of covering of skin.  Neither of the scars were both painful and unstable, and none were due to burns.

After review of the Veteran's file, the Board finds that the medical evidence shows that the Veteran has two cholecystectomy scars.   The first totals 0.1 square centimeters and is stable, nontender, intact, and barely visible.  The second is superficial, non-linear, and totals 0.9 square centimeters, and is slightly depressed, tender to touch, intact, and not erythematous or keloid.  The scars have been identified as stable, not resulting in frequent loss of skin covering.  As such, the Board finds that the evidence shows that the service-connected scars are painful but do not have instability or skin breakdown.  Such symptom meets the criteria for a 10 percent disability rating, but no higher. 

The Veteran is currently receiving a 10 percent disability rating under Diagnostic Code 7804 for two painful scars; this is the highest rating available under this diagnostic code provision in the absence of additional scars.  Moreover, the scars have not been found to be unstable, as there is no indication that the Veteran experiences any loss of skin over the scars.  As such, a 10 percent disability rating under Diagnostic Code 7804 is not warranted.

The Board has considered the potential applicability of additional diagnostic code provisions in assessing the Veteran's disability.  In this regard, no scar has been identified as being deep, therefore, rating under Diagnostic Code 7801 which provides for deep, non-linear scars, would not be appropriate.  The single scar found to be superficial and non-linear has a total area of 0.9 square centimeters, therefore, a 10 percent disability rating under Diagnostic Code 7802 (for scars measuring at least 39 square centimeters) is not warranted.  Moreover, there have been no identified additional disabling effects of the scars not considered under the diagnostic codes elsewhere so as to rate the disability under an additional diagnostic code provision pursuant to Diagnostic Code 7805.

The Board has considered the statements of the Veteran as to the extent of his current symptoms.  He is certainly competent to report that his symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals. Massey v. Brown, 7 Vet. App. 204, 208 (1994).  

The Board has considered whether a staged rating is appropriate in this case, however, the symptoms associated with the Veteran's scars have remained relatively consistent throughout the course of the claim period and, as such, staged ratings are not warranted.

In conclusion, the Board finds that the evidence of record does not support the assignment of a disability rating greater than 10 percent for the scars associated with peptic ulcer disease and residuals from gallbladder removal.

Peptic Ulcer Disease and Residuals from Gallbladder Removal

The Veteran asserts that the symptoms associated with his peptic ulcer disease and gallbladder removal are more disabling than reflected by the currently assigned 10 percent disability rating.  

The severity of a digestive system disability is ascertained, for VA rating purposes, by application of the criteria set forth in VA's Schedule for Rating Disabilities at 38 C.F.R. § 4.114.  Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  38 C.F.R. § 4.114.  A single evaluation will be assigned under the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.

The Veteran's service-connected peptic ulcer disease and gallbladder removal is currently rated as 10 percent disabling pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7305 which provides the rating criteria for a duodenal ulcer.   Under this diagnostic code provision, a 10 percent disability rating is warranted if the disability is mild with recurring symptoms once or twice yearly.  A 20 percent disability rating is warranted if the disability is moderate with recurring episodes of severe symptoms two to three times per year averaging 10 days in duration, or with continuous moderate manifestations.  A duodenal ulcer is rated at 40 percent if moderately severe with less than severe symptomatology but with impairment of health manifested by anemia and weight loss, or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times per year.  A 60 percent disability rating is warranted for severe with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7305.

Because of the nature of the Veteran's disability, consideration will also be given to Diagnostic Code 7218 which provides the rating criteria for removal of the gall bladder.  Under this diagnostic code provision, a zero percent disability rating is assigned when the disability is nonsymptomatic.  A 10 percent disability rating is warranted for mild symptoms, and a maximum 30 percent disability rating is assigned for severe symptoms. 

A VA examination report dated in December 2010 shows that the Veteran reported a history of chronic gangrenous cholecystitis with cholelithiasis for which he underwent a laparoscopic cholecystectomy.  He stated that he never recovered from the surgery and still had daily right upper quadrant pain.  He denied vomiting but admitted to nausea.  He also denied hematemesis or melena.  He reported that he would drink alcohol rarely, but it would make his symptoms worse.  He quit smoking and would avoid certain foods that caused heartburn.  He denied diarrhea, constipation, adhesions, or any incapacitation.  He was taking medication for treatment.  Physical examination revealed a decreased energy level.  Conjunctival examination revealed normal color with no evidence of anemia.  The abdomen revealed some mild right upper quadrant tenderness to palpation.  The diagnosis was right upper quadrant pain and gangrenous cholecystitis with cholecystectomy with residual right upper quadrant pain.  There is no evidence of ascites or portal hypertension on examination.

A VA examination report dated in May 2012 shows that the Veteran was said to have no residual symptoms associated with his gallbladder removal (except for the scars) with no residual functional impact.  The VA examiner also identified a gastric ulcer which required the use of continuous medication.  Continuous abdominal pain was indicated.  Mild nausea and vomiting, occurring four or more times annually and lasting less than one day were indicated. There were no incapacitating episodes identified.  Functional impact was said to include productivity issues at work due to a lack of concentration resulting from stomach symptoms.  The Veteran added that he had undergone additional testing at the Moncrief Army Hospital.  The examiner concluded that the Veteran's right upper quadrant pain was at least as likely as not due to his current gastroesophageal reflux disease which included treatment with medications.  There was no evidence of a current peptic ulcer disease, since his private records were no available.  The medical literature was said to not support a connection with his current symptoms of vomiting, nausea, and heart burn after gallbladder removal.

In an addendum dated in October 2012, a VA examiner opined that the Veteran's reported right upper quadrant pain was likely not related to the gallbladder removal, but to current gastroesophageal reflux disease.

In correspondence received in December 2013 and September 2015, the Veteran indicated that he continued to experience continuous pain that was either not, or only partially relieved by medication and diet.  He described that he would vomit every day, usually in the morning, and wake at night to also vomit.  He reported problems with his bowels rotating between diarrhea and hematemesis.  He added that he continued to be treated for symptoms associated with his ulcer since 1995, and that he was under the current care of his primary physician at the Moncrief Army Hospital.  

In order to warrant a higher 20 percent rating under Diagnostic Code 7305, there must be moderate disability with recurring episodes of severe symptoms two to three times per year averaging 10 days in duration, or with continuous moderate manifestations.  While the medical evidence of record does not show that the Veteran experiences severe symptoms two to three times per year averaging 10 days in duration, the VA examiner did confirm that the Veteran would experience mild nausea and vomiting, four or more times annually and lasting less than one day.  The Veteran has consistently stated that he experiences daily nausea and vomiting, along with right upper quadrant pain.  Accordingly, the Board finds that resolving all reasonable doubt in the Veteran's favor, his symptoms may be characterized as continuous moderate manifestations for which a 20 percent disability rating may be assigned.

The Board finds that the next higher 40 percent disability rating is not warranted as the Veteran's symptoms are not manifested by moderately severe symptoms with impairment of health manifested by anemia and weight loss, or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times per year.  

The Board has considered Diagnostic Code 7318 with regard to the residuals of the gallbladder removal.  While the VA examiner in December 2010 attributed the right upper quadrant pain to the gallbladder removal, the VA examiners in May and October 2012 each attributed the upper quadrant pain to the gastroesophageal reflux disease.  Therefore, as the residuals of the gallbladder removal are deemed to be nonsymptomatic, elevation to the next higher disability rating is not warranted.

The Board also finds that there is no additional diagnostic code provision that would afford the Veteran an even higher disability rating.  The Veteran has not been shown to have had adhesions of the peritoneum (Diagnostic Code 7301), marginal ulcers (Diagnostic Code 7306), gastritis (Diagnostic Code 7307), post-gastrectomy syndrome (Diagnostic Code 7308), ulcerative colitis (Diagnostic Code 7323), resection of the small intestine (Diagnostic Code 7328), or resection of the large intestine (Diagnostic Code 7329).  

The Board has considered whether a staged rating is appropriate in this case, however, the symptoms associated with the Veteran's peptic ulcer disease and gallbladder removal have remained relatively consistent throughout the course of the claim period and, as such, staged ratings are not warranted.

In conclusion, resolving all reasonable doubt in the Veteran's favor, the Board finds that the assignment of a 20 percent disability rating for peptic ulcer disease and residuals from gallbladder removal is warranted.

Extra-schedular Consideration

Finally, the Board finds that the Veteran's peptic ulcer disease, gallbladder, and scar disabilities do not warrant referral for extra-schedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board finds that the evidence does not warrant referral of the Veteran's claim for extra-schedular consideration.  The Veteran's symptoms caused by the Veteran's peptic ulcer disease, gallbladder, and scar disabilities are contemplated under Diagnostic Codes 7804, 7305, and 7318.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the rating assigned herein is appropriate.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claims will not be referred for extra-schedular consideration. 


ORDER

An initial disability rating greater than 10 percent for service-connected scars associated with peptic ulcer disease and residuals from gallbladder removal is denied.

A 20 percent disability rating for service-connected peptic ulcer disease and residuals from gallbladder removal is allowed, subject to the applicable criteria governing the payment of monetary benefits.




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


